Citation Nr: 9912697	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-26 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1955.

This case comes to the Board of Veterans' Appeal (Board) on 
appeal from an October 1996 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the veteran's claim 
seeking entitlement to service connection for a back 
disorder.  The veteran filed a timely notice of disagreement, 
and was issued a statement of the case in November 1996.  The 
RO received his substantive appeal in April 1997, at which 
time the veteran requested a hearing before a Member of the 
Board at the local VARO (Travel Board hearing).  In lieu 
thereof, the veteran was scheduled and thereafter presented 
testimony before the Hearing Officer (HO) at the local VARO 
in October 1997.  The HO confirmed and continued the denial 
of the benefit sought in a November 1997 supplemental 
statement of the case (SSOC).

In June 1998, the RO received additional evidence from the 
veteran, with a waiver of initial consideration, pursuant to 
38 C.F.R. §§ 19.37(b), 20.1304(c) (1998).


REMAND

After a review of the procedural history of this case, it was 
determined that clarification of whether the veteran still 
wanted a Travel Board hearing was required.  As 38 C.F.R. § 
19.9 (1998) has been recently changed to reflect that the 
Board is no longer required to remand cases to the RO, in the 
first instance, for purposes of hearing clarification, the 
Board sent a letter to the veteran in April 1999, asking him 
for clarification of the same.  Later that month, the veteran 
indicated, in writing, that he still wants a hearing before a 
Member of the Board at the RO.

In view of the foregoing, it is found that this case must be 
returned to the RO so that a Travel Board hearing can be 
scheduled.  Therefore, this case will be REMANDED to the RO 
for the following:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request to schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO.  All correspondences 
pertaining to this matter should be 
associated with the claims folder.

Following the hearing, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  By this REMAND, the Board intimates no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case.  The purpose of the REMAND is to 
further develop the record.  No action is required of the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

